Howelu, J.
This is a contested election case, in which the plaintiff has appealed from a judgment sustaining exceptions to his petition. Both parties were candidates for the office of Recorder of the Second District of New Orleans at the election held on the seventeenth and eighteenth of April, 1808, and the plaintiff alleges that he was legally elected to-said office and that the majority of votes apparently received by his opponent was the result of frauds committed to his prejudice, which he details at length in his original and supplemental petitions. Several grounds of exception were filed at different times and the one sustained by the judge a quo is in the following words, to-wit: “That there is no law giving the Sixth District Court any jurisdiction over a contested election of Recorder of the Second District of New Orleans.”
The law which it is contended authorizes the suit reads as follows: “That the forty-first section of an act entitled ‘an act relative to elections,’ approved March 15, 1855, be amended and re-enacted so as to read as follows: that when any person shall desire to contest tho election of any officer of, for or in the parish of Orleans, or of the First Judicial District composed of said parish, or any district in said parish, he shall, within ton days after tho close of election, give written notice thereof to the appropriate party, which notice shall especially set forth all the, grounds of contest, and shall, within the same space of time, present a petition to the judge of any one of the six District Courts of New Orleans. The judge shall proceed without delay to examine tho grounds of contestation, and may, on the application of either party, order a jury to try tho issue, from whose verdict an appeal may be had to the Supreme Court as in ordinary cases.” Acts 1856, p. 117, § 1.
The original section forty-one of the act of 1855 (session acts, page 415), provided for contesting the election of only those officers in tho parish of Orleans, to wit: the sheriff, coroner and clerk, confined the trial thereof to the First District Court of New Orleans, and made the decision in the lower court final. As amended it provides for contesting the election of any officer of, for or in the parish of Orleans, gave jurisdiction thereof to all the District Courts in New Orleans and confirmed the right of appeal. From the language of the section it was evidently the intention to enlarge the right and opportunity of con-testation, and make it general in the parish of Orleans, embracing any and all officers elected by the people in said parish.
It is evident as a matter of fact that tho defendant is an officer in the parish of Orleans. Those who voted for him were voters in the parish of Orleans and the district for which he was to be elected is geographically in the parish of Orleans. We know that a State tax collector is elected for precisely the same district and by the very same voters. In the nature of things there is no good reason why the law in question should refer to the one and not to the other. But besides this, there is a well settled rule of interpretation which must make *409this amended section embrace the defendant, to wit: A statute should be so construed, if possible, that no clause, sentence or word shall be superfluous or insignificant. 1 A. 162; 2 N. S. 32; 4 N. S. 322; 1 R. 233.
The law matter had some object in using the word in, as' well as the words of and for. If he intended only to include the officers of or for Hie parish, he would not have used the word in also. Such a construction would make the word in superfluous and unmeaning. Every officer of or for the parish is an officer in the parish, but every officer in the parish is not necessarily an officer of or for the parish as a distinct division of the State.
The other grounds of exception have no force. If the allegations of the petition are true, there is a cause of action. The election was held by virtue of the one hundred and fifty-fourth article of the Constitu-tut-ion, being a part of the ordinance by which the civil government of this State was established. The defendant having been á candidate; at said election cannot be heard to question its legality. 13 A. 301.
The military commander did not assume to d.ecide contests of elections, but referred the parties expressly to the courts.
It is therefore ordered that the judgment appealed from be reversed, that the exceptions of defendant be overruled, and the cause remanded to be proceeded in according to law; appellee to pay costs of appeal.